Citation Nr: 1605062	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a back disability, to include arthritis of the thoracolumbar spine.

3.  Entitlement to service connection for a bilateral lower extremity disability (other than a bilateral ankle disability), claimed as pain in the feet and legs due to circulatory problems, including as secondary to service-connected ankle disabilities.

4.  Entitlement to service connection for a heart disability, including as due to herbicide (Agent Orange) exposure.

5.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to December 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Indianapolis, Indiana, which, in pertinent part, granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) rating from August 5, 2009, the date of claim, and denied service connection for right ear hearing loss, a bilateral lower extremity disability, a back disability, and a heart disability.  The RO also denied service connection for a bilateral ankle disability, and this denial was also appealed to the Board; however, in a September 2015 rating decision, the RO granted service connection for right and left ankle disabilities.  As this was a complete grant of the bilateral ankle disability issue on appeal, the issue of service connection for a bilateral ankle disability is no longer before the Board.

The Veteran testified in Indianapolis, Indiana, at an October 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at both the October 2015 Board hearing and in an October 2015 written statement.  38 C.F.R. § 20.1304 (2015).

The Veteran has appealed from the initial rating assigned for the now service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that there is some confusion as to whether new and material evidence is needed to reopen the back disability issue on appeal.  While there is some indication in the record that the Veteran previously applied for, and was denied, service connection for a back disability, no prior application for benefits and/or corresponding rating decision can be found within the record.  Even if the Veteran was previously denied service connection for a back disability, the report from an October 2012 VA spinal examination reflects that the Veteran was first diagnosed with spinal arthritis in 2009.  As this was on or about the time of the current claim, the Board finds that this diagnosis would constitute new and material evidence under 38 C.F.R. § 3.156 (2015) because such diagnosis would have come after any previous denial; thus, the claim would be reopened.  Further, there is no prejudice to the Veteran in the Board simply addressing the back disability issue on the merits at this time because addressing the merits is more favorable to the Veteran because it removes the burden of establishing or submitting new and material evidence in order to reach a merits adjudication.  For these reasons, the Board finds that it need not discuss whether new and material evidence was received to reopen the issue of service connection for a back disability in the instant decision.  The Board further finds that the Veteran is not prejudiced by the Board addressing the merits of the service connection claim because the Veteran has not been misled into presenting evidence only on the question of reopening service connection, is aware of the underlying requirements for service connection, has presented evidence and contentions addressing the merits of service connection, including at the Board hearing where the Veteran testified as to in-service low back lifting injury and treatment during service, current disability, and nexus to service (that doctors had told him the back disorder was related to service).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In this decision, the Board grants service connection for right ear hearing loss based upon newly received evidence.  As noted above, the RO had previously denied service connection for the right ear, but granted service connection for the left.  The Veteran subsequently appealed the initial rating assigned for the left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85 (2015), bilateral hearing loss is assigned one disability rating, rather than having separate ratings for each ear.  The Veteran applied for service connection for both the right and left ears in the same claim, has always claimed to have significant hearing loss in the right ear, and has previously received adequate notice concerning how VA rates hearing loss disabilities in the September 2013 statement of the case (SOC).  As such, there is no harm to the Veteran in the Board rating the now service-connected bilateral hearing loss in the instant decision, as the issue of a higher initial (compensable) disability rating for left ear hearing loss is appropriately before for the Board, and the Board's rating analysis and considerations remain the same.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

The issues of service connection for a heart disability, including as due to herbicide exposure, service connection for a bilateral lower extremity disability (other than a bilateral ankle disability), claimed as pain in the feet and legs due to circulatory problems, including as secondary to service connected ankle disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran's current right ear hearing loss is etiologically related to exposure to acoustic trauma in service.

4.  The Veteran is currently diagnosed with arthritis of the thoracolumbar spine.

5.  During service the Veteran's back was strained after lifting a heavy air compressor.

6.  The currently diagnosed arthritis of the thoracolumbar spine is not related to the in-service lifting injury, and is not otherwise etiologically related to service.

7.  The Veteran did not exhibit chronic symptoms of arthritis of the thoracolumbar spine during service.

8.  The Veteran did not exhibit continuous symptoms of arthritis of the thoracolumbar spine since service separation.

9.  Arthritis of the thoracolumbar spine did not manifest to a compensable degree within one year of service separation.

10.  For the entire rating period on appeal, the Veteran's bilateral hearing loss has manifested no more than level I hearing in the right ear and level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).

2.  Arthritis of the thoracolumbar spine was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for right ear hearing loss and remands the issues of service connection for a heart disability, service connection for a bilateral lower extremity disability, and entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to those issues.

As the hearing loss rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for left ear (now bilateral) hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

As to the issue of service connection for a back disability, in August 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2010 rating decision from which this appeal arises.  Further, the issue was readjudicated in a September 2013 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA audiometric examination in August 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiner at the August 2010 VA audiometric examination specifically addressed the effect of the Veteran's hearing loss on occupational and daily activities.  The Veteran also discussed the effects of the disability on occupational and daily activities at the October 2015 Travel Board hearing.  Further, VA recently received a copy of an October 2015 audiometric examination conducted at a VA medical center (VAMC).

As to the back/spinal issue, the Veteran was afforded a VA spinal examination in October 2012.  The examination report is of record.  The examination report reflects that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis and sensorineural hearing loss are chronic diseases under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis or organic diseases of the nervous system (sensorineural hearing loss) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Right Ear Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that currently diagnosed right ear sensorineural hearing loss is due to in-service noise exposure while serving as an aircraft maintenance mechanic.  The Board finds that the Veteran currently has a right ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  An October 2015 VAMC audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000, 2000, and 4000 Hz in the right ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  Further, the reports from the October 2015 VAMC and August 2010 VA audiometric examinations convey that the Veteran was diagnosed with right ear sensorineural hearing loss.  The current disability of right ear sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's DD Form 214, along with testimony at the October 2015 Travel Board hearing, reflects that the Veteran was an aircraft maintenance mechanic who regularly worked around jet engines.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of maintenance work around jet aircrafts.  Further, the Veteran was previously granted service connection for left ear hearing loss and tinnitus due to loud noise exposure in service.  For these reasons, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss is related to active service.  The Veteran's service treatment records reflect no complaints or diagnosis of hearing loss, and the Veteran's hearing was clinically within normal limits at service separation.

The report from the August 2010 VA audiometric examination reflects that, after the appropriate testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  At the conclusion of the examination, the VA examiner opined that the hearing loss was at least as likely as not cause by or a result of exposure to loud aircraft noise in service.  In rendering the opinion, the VA examiner noted that the Veteran had a hearing threshold shift during service and discussed the Veteran's exposure to jet engine noise without appropriate hearing protection during service. 

The Veteran is currently diagnosed with right ear sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and was regularly exposed to loud jet engine noises without appropriate hearing protection during service.  A VA examiner has opined that the Veteran's currently diagnosed hearing loss is at least as likely as not related to the in-service acoustic trauma.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right ear sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for a Back Disability

The Veteran asserts that a currently diagnosed back disability originated during active service.  Specifically, the Veteran asserts injuring the back after lifting a heavy air compressor.  

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the thoracolumbar spine.  The report from the October 2012 VA spinal examination reflects that the Veteran was diagnosed with arthritis of the thoracolumbar spine.  Further, VA treatment records reflect that the Veteran has been treated for degenerative joint disease (DJD) of the spine.  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back/thoracolumbar spine was injured during service.  Service treatment records are absent for any complaint, treatment, and/or diagnosis of a back disability during service.  The report from the December 1975 service separation examination notes that the Veteran had a normal spine at service separation.  In the August 2009 claim, the Veteran advanced having back problems since lifting a 170 pound air compressor while performing in-service duties.  At the September 2015 Travel Board hearing, the Veteran credibly testified to the aforementioned accident.  Further, the Board notes that heavy lifting is consistent with the circumstances, conditions, and hardships of the Veteran's in-service aircraft maintenance duties.  For these reasons, the Board finds that a back injury occurred during service when the Veteran lifted a heavy air compressor while performing regular aircraft maintenance duties.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthritis of the thoracolumbar spine is related to the in-service back injury.  As noted above, pursuant to the December 1975 service separation examination, the Veteran's spine was normal at service separation.  

In the August 2009 claim, the Veteran advanced that the back disability began in 1975, and that he obtained treatment for the disability from 1980 to the present.  The treatment was primarily from private physicians and/or chiropractors who are deceased or retired.  Subsequently, in a September 2009 statement, the Veteran conveyed that the back had not been the same since the in-service lifting injury.  At the September 2015 Travel Board hearing, the Veteran testified that doctors had previously told the Veteran that back issues were due to service; however, having reviewed all the evidence of record, the Board notes that VA has not received any opinion from any VA or private physician relating the currently diagnosed spinal arthritis to an injury, event, or disease in service.

An October 2004 private treatment record reflects that the Veteran did not have back pain at that time.  Subsequent private treatment records in October 2005, February 2007, and June 2009, also convey no complaints of back pain from the Veteran.  Other October 2005 and September 2006 private treatment records noted that the back was normal upon inspection.  Further, the September 2006 private treatment record also stated that the Veteran had painless range of motion in the back.  In August 2009, the Veteran received a spinal X-ray after complaining of low back pain.  The X-ray report reflects that the Veteran had mild degenerative changes of the lumbar spine without bony abnormality.

The Veteran received a VA spinal examination in October 2012.  The examination report reflects that the Veteran was first diagnosed with arthritis in 2009.  Under medical history, the Veteran advanced having back pain at a level of four or five out of ten on the pain scale since first injuring the back during service.  At the conclusion of the examination the VA examiner opined that the currently diagnosed arthritis was less likely than not incurred in or caused by the in-service injury.  The VA examiner noted that the Veteran had no back disability complaints at service separation and there was no medical evidence of record reflecting back problems prior to the arthritis diagnosis in 2009.  Further, review of current X-rays conveyed that the arthritis was more likely than not due to aging.

Although the Veteran has asserted that the spinal arthritis is causally related to service, he is a lay person and, under the facts of this particular case that include no continuous back symptoms since service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current spinal arthritis.  The etiology of the Veteran's spinal arthritis is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate back/spine symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between spinal arthritis and an injury during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the currently diagnosed arthritis of the thoracolumbar spine is related to service.  While the Board finds it credible that the Veteran had back problems that were treated for many years, and that prior physicians related these back problems to the in-service injury, the Board finds that the evidence of record reflects that these past back problems, whatever they may have been, appear to have resolved so as not to be related to the current back diagnosed disorder, either by continuous symptoms or competent medical opinion.  

The only back disability for which the Veteran is currently diagnosed is arthritis/DJD of the thoracolumbar spine symptoms; however, symptoms of arthritis have not been continuous since service separation.  VA treatment records reflect that this disability was first diagnosed in August 2009, and private treatment records from October 2004 to June 2009 note that the Veteran had no complaints of back pain during that period of time.  Further, after reviewing the relevant evidence of record and conducting a full spinal examination, a VA examiner opined that the currently diagnosed arthritis is more likely than not due to aging.  No other opinion, as to the arthritis spinal disability, has been received that relates the disability to service.  As the preponderance of the evidence is against service connection on a direct basis for arthritis of the thoracolumbar spine, the benefit of the doubt doctrine does not apply, and service connection on a direct basis must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran's arthritis of the thoracolumbar spine may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of arthritis of the thoracolumbar spine did not have onset during service or within one year of service, and have not been continuous since service separation in December 1975.  

Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, arthritis symptoms, and the report from the December 1975 service separation examination was negative for any spinal disability symptoms.  While the Board finds it credible that the Veteran had symptoms of pain after injuring the back during service, for the reasons discussed above, the Board finds that any back disability related to said pain subsequently resolved.  Such a finding by the Board is supported by the fact that 
1) the only back disability for which the Veteran is currently diagnosed (and/or the only back disability for which the Veteran was diagnosed during the relevant period on appeal) is arthritis of the thoracolumbar spine; 2) the Veteran was not diagnosed with spinal arthritis until August 2009, over 30 years after service separation; 
3)  private treatment records from October 2004 until June 2009 reflect that the Veteran did not complain of any back pain; and 4) in October 2012, a VA examiner reviewed the evidence of record, conducted an adequate examination, and opined that the currently diagnosed arthritis was more likely than not due to aging.

Further, as to the question of continuous symptomatology of the low back since service, the lack of any VA or private treatment records diagnosing or treating symptoms of arthritis is one factor supporting a finding that any previous back treatment received by the Veteran was for a back disability other than arthritis that subsequently resolved prior to the relevant period on appeal.  See Buchanan, 
451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology of spinal arthritis since service include the private treatment records from October 2004 through June 2009 indicating no complaints of back pain, and the adequate October 2012 VA medical examiner opinion that the spinal arthritis was more likely than not due to aging, and not due to an in-service injury.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for arthritis of the thoracolumbar spine under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   

Initial Disability Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the now service-connected bilateral hearing loss (as discussed above, prior to the instant decision only the left ear was service connected).  In a September 2009 statement, the Veteran advanced that the hearing loss requires having to listen carefully and read lips when interacting with others.  At the September 2015 Travel Board hearing, the Veteran testified to leaning in and reading lips when talking with other people.  Further, the Veteran's wife testified to always answering the phone as the Veteran would not be able to understand the person on the other end.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and VA and VAMC audiometric examinations.

The Veteran underwent a VA audiometric examination in August 2010.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
20
30
LEFT
25
20
30
50

Speech recognition scores conveyed speech discrimination of 94 percent bilaterally.  The examination report reflects that the Veteran advanced having difficulty understanding others in most situations.  

Based upon the results of the August 2010 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.   


The Veteran underwent an audiometric evaluation at a VAMC in October 2015.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
35
45
LEFT
45
45
55
70

Speech recognition scores conveyed speech discrimination of 92 percent bilaterally.  

Based upon the results of the October 2015 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating for bilateral hearing loss.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran has advanced having difficulty understanding what individuals are saying that causes a need to lean in and read lips.  Further, the Veteran no longer answers the telephone.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed in the remand section below.
  

ORDER

Service connection for right ear hearing loss is granted.

Service connection for a back disability, to include arthritis of the thoracolumbar spine, is denied.

For the entire initial rating period on appeal, a compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

VA Examinations

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has not received VA heart or lower extremity/circulatory examinations.  VA and private treatment records reflect that the Veteran is currently diagnosed with one or more heart disabilities.  The Veteran has advanced that one or more such disabilities are due to mental and/or physical stress experienced in service, and/or chemical/herbicide exposure, to include the herbicide Agent Orange, during service.  As to stress, the Board notes that service treatment records reflect that the Veteran was treated for headaches on multiple occasions during service, which the Veteran has attributed to stress.  Further, an undated service treatment record notes that the Veteran complained of being unable to handle the stress and constraints of military life.  Along the same lines, at the September 2015 Travel Board hearing the Veteran testified that a doctor had previously opined that one or more of the Veteran's heart disabilities were due to stress caused by physical exertion in service. 

The Veteran also testified at the October 2015 Travel Board hearing that he believed he was exposed to the herbicide Agent Orange while working on aircrafts that had flown in the Republic of Vietnam.  An October 2015 private opinion notes that "it is possible, perhaps even likely, that exposure to Agent Orange contributed to [the Veteran's] underlying heart disease."  Further, the Veteran also advanced a theory that cleaning chemicals used during maintenance service duties may have caused one or more heart disabilities.  Considering the private statement suggesting that herbicide exposure may have played a role in one or more heart disabilities, the Board finds remand for an examination and opinion warranted.

As to the lower extremity/circulatory issue, treatment records reflect that the Veteran is currently diagnosed with peripheral vascular disease.  At the September 2015 Travel Board hearing, the Veteran testified that at least one doctor implied that the Veteran's in-service ankle stress fractures may be related to a lower extremity "circulatory problem."  As the Veteran was service connected for right and left ankle disabilities during the pendency of this appeal, remand is necessary to obtain a VA secondary service connection opinion.  Further, throughout the course of this appeal the Veteran has advanced that a bilateral lower extremity disability was due to time spent in swamps in service, which caused cracking and bleeding of the feet.  As such, a direct service connection opinion should also be obtained on remand.

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  In this case, the Veteran is service connected for hearing loss and a claim was filed for a higher initial disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Evidence received during the course of this appeal indicates that the Veteran previously had difficulty in work environments due to hearing loss and that the Veteran was forced to medically retire due to heart disability issues.  In the instant decision, the Board remands the issue of service connection for a heart disability.  As the Veteran may subsequently be service connected for a heart disability, the Board finds that the issue of entitlement to a TDIU has been raised.  The issue of entitlement to a TDIU has not previously been addressed, so the Board will remand the issue to the AOJ for adjudication.  

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from July 2014.  

Accordingly, the issues of service connection for a heart disability, including as due to herbicide exposure, service connection for a bilateral lower extremity disability (other than a bilateral ankle disability), claimed as pain in the feet and legs due to circulatory problems, including as secondary to service-connected ankle disabilities, and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any additional private medical treatment for heart and lower extremity disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of heart and lower extremity disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's heart and lower extremity disabilities, not already of record, for the period from July 2014.

3.  Schedule the appropriate VA examination(s) for heart and lower extremity disabilities, to include peripheral vascular disease.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Heart Disability

A)  After reviewing all the relevant VA and private treatment records, identify all currently diagnosed heart disabilities.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that one or more currently diagnosed heart disabilities had its onset during a period of active service?

In rendering the above opinion, the VA examiner should answer the following questions:

i)  Is it at least as likely as not (50 percent or higher degree of probability) that working on aircrafts that had flown in the Republic of Vietnam resulted in the Veteran's exposure to the herbicide Agent Orange during service?

ii)  Is it at least as likely as not (50 percent or higher degree of probability) that exposure to Agent Orange in service while working on aircraft caused one or more currently diagnosed heart disabilities?

iii)  The VA examiner should have the Veteran identify all "cleaning chemicals" to which he was exposed during the regular course of in-service maintenance duties.

iv)  For each cleaning chemical identified, opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that exposure to such chemicals caused one or more currently diagnosed heart disabilities.

v)  Is it at least as likely as not (50 percent or higher degree of probability) that one or more currently diagnosed heart disabilities were caused by stress in service, to include both physical and mental stress?  In rendering the opinion, the VA examiner should refer to the service treatment record notations of tension headaches possibly caused by stress and the Veteran's mental stress from an inability to adjust to service life.

Bilateral Lower Extremity Disability

A)  After reviewing all the relevant VA and private treatment records, identify all currently diagnosed lower extremity disabilities, to include peripheral vascular disease.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that one or more currently diagnosed lower extremity disabilities had its onset during a period of active service, including as due to field exercises conducted in a swamp?

C)  For each lower extremity disability identified, is it at least as likely as not (i.e., probability of 50 percent or more) that the disability was caused by the service-connected ankle disabilities?

D)  For each lower extremity disability identified, is it at least as likely as not (i.e., probability of 50 percent or more) that the disability was aggravated by (that is, permanently worsened in severity) the service-connected ankle disabilities?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of service connection for a heart disability, including as due to herbicide exposure, service connection for a bilateral lower extremity disability (other than a bilateral ankle disability), claimed as pain in the feet and legs due to circulatory problems, including as secondary to service-connected ankle disabilities, and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


